I do not agree with either the reasoning or the conclusion of the majority opinion. The act abolishing the office of Hotel Inspector and repealing the section of the statute creating that office is unequivocal in its terms. [Laws 1921, p. 405.] In the absence of any qualifying words, it became operative under the mandatory constitutional requirement at the end of ninety days after the adjournment of the General-Assembly. The provision contained in the act that the powers possessed by the inspector are thereafter to be exercised by a Supervisor of Public Welfare is indicative of the legislative intention in this respect but of nothing more. There are no words intimating a purpose to defer the operative effect of the act, and, in their absence, we are not authorized to indulge in speculation or conjecture as to when that will occur, dependent upon the fact of other legislation although such legislation may seek to create the office of the Supervisor in whom the powers to be transferred are reposed. In short, the time of the taking of effect of a statute cannot be determined by implication. If there are no words indicative of that time, then the act must become operative as required by the organic law. We have frequently held that the Legislature may provide that a law shall take effect at a later date than the ninety days fixed by the Constitution. Each of the acts construed, however, contained the required proviso or our rulings would have been otherwise.
There is nothing in the referendum provision of the Constitution which lends countenance to the conclusion that the reference of the act creating the Supervisor (Laws 1921, p. 589) likewise referred or held in abeyance the repealing act. The one, except as to the transfer of the powers of the inspector, had nothing to do with the other. In fact neither impliedly or otherwise did either refer to the other as would have been an easy matter for the Legislature had the interdependence of these acts been deemed material. It was not, however, *Page 647 
and the referendum of the act creating the Supervisor was all that could be held in abeyance until its fate was determined by the electorate.
Refuge is also sought in the doctrine of in pari materia to sustain the conclusion that the operation of the repealing act is suspended pending the reference of the act creating the Supervisor. This doctrine has no appropriate application here. The acts under review are not of the same nature. Their relation consists solely in the fact that the duties and powers of one official (already defined in a statute long in force and having no connection with this controversy) are attempted to be transferred to another sought to be created by the referred statute. Nor is the meaning of either of these acts as determined by their respective subject-matters in any way to be measured by that of the other. They are clearly, therefore, not within the purview of the doctrine invoked. Furthermore, only one of these acts, that embodying the repeal, is subject to construction, because from its terms must the rights of the respondent be determined. There is, therefore, lacking an essential to the application of the doctrine invoked, viz., two or more statutes of like subject-matter.
One of the many recent instances of the espionage by the State over private business under the sweeping pinions of the police power is the inspection of hotels. If therefore the exercise of this power tends to increase the comfort of the itinerant it is unfortunate that the operation of the law is interfered with by the repeal of the section creating the inspector. It is not our province, however, or within our power to make laws, but to construe them as made. Jus dicere, non dare. Thus courts have ever properly been limited. We cannot hold otherwise than that there is no authority for the appointment of the respondent and that the writ of ouster should go. *Page 648